Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00300-CV

                   IN THE INTEREST OF B.J.M. and H.J.M., Children

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 29724
                      Honorable Sergio J. Gonzalez, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that Nichole Martin recover her costs of this appeal from Ariel
Mejia.

      SIGNED March 18, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice